—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 20, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees and sentencing him, as a second felony offender, to a maximum term of 6V2 to 13 years, unanimously affirmed.
Because the testimony of the arresting officer was credited by the hearing court and there were no "substantial questions concerning the legality of the police conduct in making the arrest”, probable cause for defendant’s arrest was established and there was no need for the undercover officer to testify or to be made available to defendant (People v Petralia, 62 NY2d 47, 53, cert denied 469 US 852).
The People provided ample justification for the closure of the courtroom during the undercover officer’s testimony. The undercover officer testified that he had been working in the specific area where the crime took place for the past month; that he expected to go back there within a day after his trial *263testimony; that he had purchased drugs in the same building where this crime occurred just one week earlier; that he purchased drugs from the immediate area of this building about 20 times in the past year; that he "[djefinitely” expected to go back to that area to buy drugs; that he had previously been approached by ex-defendants on the street who had attempted to warn others that he was a police officer; and that he feared for his life and safety as well as the lives and safety of his fellow officers should he be recognized. The trial court clearly did not abuse its discretion in concluding that, in these circumstances, testifying in an open courtroom might endanger the undercover officer’s safety (People v Martinez, 82 NY2d 436).
We have considered defendant’s remaining claim and find it to be without merit. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Tom, JJ.